Citation Nr: 1448674	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2. Whether new and material evidence has been submitted to reopen the claim for service connection for a heart condition, to include as due to diabetes mellitus, type II.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for hypertension, to include as due to exposure to herbicides.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for cancer of the kidneys, to include as due to exposure to herbicides. 

5.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a heart condition, to include as due to diabetes mellitus, type II.

7.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

8.  Entitlement to service connection for cancer of the kidneys, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2013, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual VA file.

The Board has reviewed the Veteran's Virtual VA file and has considered all of the documents contained therein in the decision below.  

The issues of entitlement to service connection for diabetes mellitus, type II, a heart condition, hypertension and cancer of the kidneys are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus, type II, hypertension, a heart condition and kidney cancer was denied by the RO in a decision of June 2006.  The Veteran was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's June 2006 decision is relevant and probative of the issues at hand.


CONCLUSIONS OF LAW

1.  The June 2006 decision, which denied service connection for diabetes mellitus, type II, hypertension, a heart condition and kidney cancer, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the June 2006 decision, which denied service connection for diabetes mellitus, type II, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The evidence received since the June 2006 decision, which denied service connection for a heart condition, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The evidence received since the June 2006 decision, which denied service connection for hypertension, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The evidence received since the June 2006 decision, which denied service connection for kidney cancer, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the Veteran's claims are being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Claims to Reopen

Service connection for diabetes mellitus, type II, hypertension and kidney cancer, all to include as due to exposure to herbicides, and a heart condition, to include as due to diabetes mellitus, type II was denied in a June 2006 rating decision on the basis that, as it pertained to diabetes mellitus, hypertension and kidney cancer, there was no evidence the Veteran was exposed to herbicides while on active duty.  In regards to a heart condition, the claim was denied on the basis that service connection for diabetes mellitus was not warranted.  The Veteran did not appeal the decision and it became final.

At the time of the decision, the record included service treatment records, service personnel records, the Veteran's statements that he flew to Vietnam from Thailand while on active duty, and private treatment records. 

Submitted since the RO's June 2006 decision are, among other documents, a statement from the Veteran wherein he states that he was exposed to herbicides while in Thailand when patrolling the perimeter of the base where he was stationed and a Veterans Benefits Administration (VBA) Memorandum delineating herbicide use in Thailand which explained that herbicides were routinely used by military installations for vegetation control along the perimeter of air bases during the Vietnam Era.  

The RO's June 2006 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the June 2006 decision.

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board notes that at the time of the prior denial, there was no evidence of exposure to herbicides while in service.  Since that determination evidence has been introduced of potential exposure to herbicides in service in the form of the Veteran's statements and the VBA memorandum for the record.  This evidence is relevant and probative to the issue at hand.  The Board notes that while the issue of service connection for a heart condition is being claimed as due to diabetes mellitus and not herbicide exposure, since the issue of service connection for diabetes mellitus, type II, is based on exposure to herbicides, the new evidence also raises a possibility of substantiating the claim for service connection for a heart condition.  Therefore, the evidence clearly cures an evidentiary defect that existed at the time of the prior decision in regards to all the issues on appeal.  See 38 C.F.R. § 3.156.  Based upon the reason for the prior denial, the additional evidence is new and material and the claim is reopened.


ORDER

The application to reopen the claim for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is granted.

The application to reopen the claim for service connection for a heart condition, to include as due to diabetes mellitus, type II, is granted.

The application to reopen the claim for service connection for hypertension, to include as due to herbicide exposure, is granted.

The application to reopen the claim for service connection for kidney cancer, to include as due to herbicide exposure, is granted.


REMAND

At the April 2013 hearing the Veteran testified that he had been treated by both VA and private physicians for his claimed disabilities.  When asked if the private treatment records had been associated with the claim file, he replied they had not.  A review of the claim file shows that some private treatment records have been associated with the claim file.  However, considering the Veteran's testimony, the Board cannot be sure that all relevant private treatment records have been obtained.  On remand, the RO should attempt to obtain any relevant outstanding private treatment records. 

The Veteran alleges that he was exposed to herbicides while on active duty when he would fly from Thailand to Vietnam almost on a monthly basis.  He also has stated in statements and at the hearing that he would travel from his base in Ramasun in Thailand to Utapao in Thailand and he would therefore be exposed to herbicides sprayed outside the base for vegetation control.  The record shows that the Veteran served with the Co A 7th RRFS and was stationed in Thailand from August 1972 to August 1973.  Service personnel records are silent for any service in Vietnam.  

While the RO has obtained the Veteran's service personnel records in an attempt to corroborate service in Vietnam, the RO has not conducted a search of the unit's records to try to confirm the Veteran's allegations of trips to Vietnam.  A search of the unit's records should be conducted to attempt to confirm the Veteran's claims of exposure to herbicides in Vietnam.  Moreover, no search of the unit records has been conducted to see if personnel, including the Veteran, would go to Utapao as part of their service.  A search to confirm these allegations must also be made.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request that he identify all of the private physicians and dates of treatment that provided treatment for his diabetes, hypertension, heart condition and kidney cancer.  For each identified provider, the Veteran should be requested to provide a release of information for the treatment records. Thereafter, the RO/AMC should attempt to obtain any outstanding private treatment records identified.  All efforts to obtain the identified records should be clearly documented in the claim file.  Any negative responses should be documented in the file.

2. The RO/AMC should attempt to verify the Veteran's allegations of flights into Vietnam from Thailand, and from Ramasun to Utapao, Thailand, through requests to the U.S. Army Joint Services Records Research Center (JSSRC) or any other appropriate agency for review of the unit records.  It is noted that the Veteran served with the Co A 7th RRFS and was stationed in Thailand from August 1972 to August 1973.  All efforts and responses should be documented in detail and placed in the claims file.

3. After the requested development has been completed, the AMC/RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


